Citation Nr: 1625650	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar, rated as 10 percent disabling prior to December 17, 2012, and from February 1, 2013 to November 2, 2014.

2.  Entitlement to a higher rating for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar, rated as 30 percent disabling from November 3, 2014.

REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2001 to November 2005.  He was awarded the Combat Action Ribbon.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, awarded service connection for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar and assigned an initial 10 percent rating, effective November 26, 2005 to April 24, 2007.  A noncompensable rating was then assigned, effective April 25, 2007.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to the instant matter only in April 2009.

As the Veteran disagreed with the initial rating assigned following the award of service connection for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a March 2009 Decision Review Officer (DRO) decision, the agency of original jurisdiction (AOJ), inter alia, awarded a temporary total rating based on surgical or other treatment necessitating convalescence for the left knee, effective from March 8, 2006 to April 31, 2006.  A 10 percent rating was then assigned, effective May 1, 2006.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2014, the Board, inter alia, remanded the claim on appeal  claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development and adjudication.  After accomplishing further action, in a December 2014 rating decision, the AMC partially granted the Veteran's claim for a higher rating for status-post arthroscopic meniscectomy with residual scar, awarding a temporary total rating based on surgical or other treatment necessitating convalescence from December 17, 2012 to February 1, 2013; a 10 percent rating from February 1, 2013 to November 2, 2014; and a 30 percent rating effective November 3, 2014. 

In July 2015, the Board again remanded the claims on appeal to the RO, via the AMC, for further development.  After accomplishing further action, the AMC continued to deny the claims for higher ratings for left knee status-post arthroscopic meniscectomy with residual scar (as reflected in a February 2016 supplemental SOC). Also in February 2016, however, the AMC  issued a rating decision granting service connection for muscle atrophy of  left lower extremity and assigning a  30 percent disability rating; as well as granting  service connection for cartilage dysfunction of the left knee, and assigned a 20 percent disability rating.  The effective date for both awards is  November 3, 2014.  [Parenthetically, the Board notes that the additional awards result in a combined rating of 40 percent for the left knee, effective November 3, 2014].   Subsequently, the AMC returned the matters on appeal to the Board for further appellate consideration.


FINDING OF FACT

By a written statement received in February 2016, prior to the promulgation of an appellate decision, the Veteran's representative indicated that the Veteran was satisfied with his current disability ratings and wished to withdraw his appeal for higher ratings for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

By a written statement received in February 2016, prior to the promulgation of a decision on the issue, the Veteran's representative indicated that the Veteran was satisfied with his current disability ratings and wished to withdraw from appeal his claims for higher ratings for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar.  Thus, s, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, at it must be dismissed.



ORDER

The appeal is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


